Citation Nr: 0020734	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of tendon graft, fifth finger of 
the right (major) hand, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision denied the 
appellant's claims for: (1) an increased disability 
evaluation in excess of 40 percent for service-connected 
residuals of tendon graft, fifth finger of the right (major) 
hand; and (2) service connection for carpal tunnel syndrome.

In September 1997, the appellant filed a notice of 
disagreement referring solely to the issue of "an increased 
evaluation of my right hand condition."  In September 1998, 
the appellant timely perfected his appeal of this issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of tendon 
graft, fifth finger of the right (major) hand, are manifested 
by: third, fourth, and fifth fingers of right hand  
maintained in flexed position; no muscle atrophy; normal 
motor strength of right upper extremity, except for weakened 
right hand grasp strength and weakened right finger abductor 
strength; positive Tinel and Phalen signs; intact sensation, 
except for some patchy numbness on the sides of some of the 
fingers of the right hand; extension to 70 degrees and 
flexion from 0 to 95 degrees for the proximal interphalangeal 
(PIP) joint of right little finger; normal range of motion 
for the metacarpophalangeal (MCP) joint of right little 
finger; normal range of motion for the other joints of right 
hand; normal opposition of right thumb to other fingers of 
the right hand; and subjective complaints of pain in the 
right hand, radiating up into the right arm and shoulder. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
40 percent for the veteran's service-connected residuals of 
tendon graft, fifth finger of the right (major) hand, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Code 8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran contends that he is entitled to an increased 
disability rating for his service-connected residuals of 
tendon graft, fifth finger of the right (major) hand.  He 
alleges that this condition is manifested by pain and reduced 
function of the right hand.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected residuals of tendon graft, fifth finger of 
the right (major) hand, have increased in severity is 
plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The veteran suffered a lacerated tendon of the right fifth 
finger during service in 1972.  Service connection for 
residuals, tendon graft of fifth finger, right hand, was 
granted in July 1975.  A noncompensable evaluation was 
assigned from May 1974.  An October 1983 rating decision 
increased the evaluation to 10 percent disabling, effective 
from August 1983.  A September 1994 rating decision increased 
the evaluation to 30 percent disabling, from February 1993.  
Finally, an April 1996 rating decision increased the 
evaluation to 40 percent disabling, from February 1993.  

The veteran filed his present claim for an increased 
disability rating in November 1996.  In support of his claim, 
outpatient treatment reports, dated October 1994 through 
December 1997, were retrieved from the VA medical center in 
Chattanooga, Tennessee.   A review of these treatment reports 
revealed multiple complaints of pain and reduced strength in 
the veteran's right hand.  A January 1996 treatment report 
noted the veteran's complaints of pain radiating from his 
right hand into his right elbow and shoulder.  Physical 
examination revealed tightness and tenderness in the right 
trapezius.  The report concluded with an assessment of right 
trapezius spasm and right ulnar nerve condition.  A treatment 
report, dated in August 1996, noted the veteran's complaints 
of pain from the ulnar nerve radiating into his right 
shoulder.  It also noted the veteran's complaint that his 
right middle and ring fingers were drawing up.  A treatment 
report, dated in January 1997, noted the veteran's complaints 
of sharp pain in his right middle, right and pinky fingers.  

In April 1997, a VA examination for peripheral nerves was 
conducted.  The report of this examination noted the 
veteran's narrative history of "lacerated wound of right hand 
which resulted in numbness of right fourth and fifth fingers 
associated with pain and stiffness, limited range of motion 
of right ring and little fingers in 1972."  The report noted:

Gave history of increasing pain on using 
right index finger on the keyboard.  Pain 
of right hand radiated up to right 
shoulder.  History of dropping objects 
from right hand.  He has had difficulty 
in using right hand in buttoning his 
shirts occasionally  Patient takes 
Tylenol #3 at night as needed.  Patient 
has been working as a full-time computer 
programmer during the past 5 years.

Physical examination of his right upper extremity revealed:

There was 11-1/2 cm. Long jigzag [sic] 
healed scar over right palm.  The scar 
was not sensitive to touch.  There was no 
evidence of hypersensitivity of skin of 
right hand to touch or deep palpation.  
The skin temperature of right hand was 
the same as left hand.  There was no 
muscle atrophy noted.  Decreased pinprick 
sensation over volar surface of right 
hand in the area of ulnar nerve 
distribution.  Muscle testing of right 
upper extremity was normal except fair 
right grasp and fair plus right finger 
abductors.  There was flexion contracture 
deformity of right little finger.  DIP 
joint of right little finger was fixed at 
20 degrees flexion position.  Range of 
motion of PIP joint of right little 
finger was extension to -70 degrees and 
flexion from 0 to 95 degrees.  Range of 
motion of MCP joint of right little 
finger was normal.  Range of motion of 
other joints of right hand was normal.  
He was able to make complete fist on the 
right but not tight in comparison to the 
left.  Opposition of right thumb to other 
fingers was normal.  Abduction of right 
little finger was 30 degrees (it was 40 
degrees on the left side).  Froment's 
sign was negative.

The examination report concluded with a diagnosis of status 
post lacerated wound to the right hand, which has resulted in 
injury to sensory nerve fibers, limited range of motion of 
right little finger, flexion contracture deformities of DIP 
and PIP joint of right little finger, and pain and weakness 
in the right hand.  "Weakness in his right hand could be 
secondary to decreased use of right hand for functional 
purpose and pain."  The VA examiner also noted that the 
veteran "should not have any problem in buttoning his shirt 
as he mentioned.  I did not see any difficulty in buttoning 
his shirt during examination."

C. Kennedy, M.D, submitted a medical treatment letter, dated 
in July 1998.  In Dr. Kennedy's letter noted that he was 
evaluating the veteran for the first time.  The letter 
stated, in part:

His right had [sic] grip is almost non-
existent; he is dropping things and has 
to use an oversized wide pen to be able 
to hold it for writing.  His right fifth 
finger has a fixed 90-degree flexion 
deformity dating back to 1973.  He had 
surgical treatment on the tendon then 
which was unsuccessful.  Now the hand is 
numb, especially in the ulnar nerve 
distribution of 5th and 4th fingers with 
decreased touch in all fingers except 
thumb.

Medical treatment reports, dated July 1998 through August 
1998, were received from W. Dyer, M.D.  The July 1998 
treatment report noted the veteran's complaints of numbness 
and tingling in the right hand.  The report also noted the 
veteran's complaints of pain and restricted motion in his 
right shoulder for the past several months.  The report 
stated "[h]e has had a tendon graft, ankylosed in the fixed 
position.  He is working as a computer operator, which really 
is not a problem."  Physical examination of the right hand 
reveal hypesthesias in the median nerve distribution, 
positive Tinel and Phalen signs.  Physical examination of the 
right shoulder revealed restricted internal and external 
rotation.  X-ray examination of the right shoulder was normal  
A magnetic resonance imaging (MRI) examination of the right 
shoulder revealed no evidence of full thickness rotator cuff 
tear and mild degenerative changes to acromioclavicular joint 
with overgrowth encroaching on the subacromial space and 
slightly indenting the supraspinatus.  The MRI report noted a 
possibility of impingement.  A nerve conduction study did not 
find any significant pathology.  The report concluded with an 
impression of (1) rotator cuff tear, right shoulder, 
articular surface; and (2) status-post carpal tunnel release.  
Dr. Dyer also noted in his recommendation section, "I cannot 
help but believe that he has partial tear of the articular 
surface of the rotator cuff."  He also recommended surgery.  
A subsequent treatment report, dated in August 1998, noted 
the veteran's continuing complaints of right shoulder pain.  
An electromyograph (EMG) of the right shoulder was found to 
be within normal limits.  "No evidence of carpal tunnel 
syndrome, no evidence of on-going nerve denervation of the 
right cervical root.  Ulnar nerve essentially within normal 
limits."  The report concluded with Dr. Dyer's recommendation 
that the veteran undergo an arthroscopy of his right 
shoulder.  

In June 1999, a VA examination for the hand, thumb and 
fingers was conducted.  The report of this examination noted 
the veteran's complaints of pain in the middle, ring and 
pinky fingers of the right hand.  The report noted that "[h]e 
says he can extend fingers one through four but five will not 
extend."  Physical examination of the right hand revealed 
positive Phalen and Tinel signs.  The report also noted 
"[c]oncerning his fifth digit, flexion is only to 35 degrees 
and this is frozen in that position at the PIP.  At the DIP, 
it is frozen to 16 degrees."  The report concluded, in 
pertinent part, with an assessment of ulnar nerve damage to 
the right arm and frozen fifth PIP and DIP joints.

In June 1999, a second VA examination for peripheral nerves 
was conducted.  The report of this examination noted the 
veteran's inservice history of a laceration to his right 
hand.  The report also noted that his past medical history 
included a laceration over the right forearm.  The veteran 
reported current complaints of pain and weakness in his right 
hand.  Physical examination revealed, in pertinent part:

On the right side, his third, fourth, and 
fifth fingers are maintained in a flexed 
position.  It should be noted that there 
is no atrophy of the right first dorsal 
interosseous muscle.  He also has full 
strength of his right abductor pollicis 
brevis muscle and of wrist extension on 
the right.  Otherwise his motor strength 
was full throughout.  Sensation was 
intact to pinprick, light touch, 
vibration, and joint position sense 
except for some patchy numbness on the 
sides of some of the fingers of his right 
hand.  It should be noted that the 
numbness does not fully conform to an 
ulnar distribution numbness either.  
Finger-nose-finger, rapid alternating 
movements, and heel-knee-shin were 
without ataxia or dysmetria.  His 
reflexes were symmetric including his 
right biceps and triceps.

The VA examiner concluded with the following impression:

This patient clearly had a severe injury 
to his right hand.  I am somewhat 
doubtful about there being an ulnar nerve 
injury present.  The reason for this is 
the patient severed his right fifth 
finger and, therefore, undoubtedly 
injured the abductor digiti minimi muscle 
which is the muscle that is used for 
ulnar nerve conductions.  One wonders how 
accurate the nerve conductions that were 
done in the past could have been.  He 
appears to have no atrophy of the right 
first interosseous muscle which is the 
most distal muscles supplied by the ulnar 
nerve.  A needle study examination should 
have been done in the past if, in fact, 
there was evidence of denervation of this 
muscle.  However, clinically I don't see 
this and he also doesn't have a 
distribution of ulnar sensory loss.  The 
patient does have flexion of the third, 
fourth and fifth fingers on the right  
and in the absence of this history, one 
might wonder whether he has a Dupuytren's 
contracture.  Clearly his ability to use 
his right hand is severely limited from 
an orthopedic standpoint.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence, which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

As noted above, the veteran's service-connected residuals of 
tendon graft, fifth finger of the right (major) hand, are 
currently rated as 40 percent disabling pursuant to 
Diagnostic Code 8516.  Pursuant to Diagnostic Code 8516, 
relating to paralysis of the ulnar nerve, a 40 percent 
disability evaluation is warranted when severe incomplete 
paralysis is exhibited.  A 60 percent evaluation is 
applicable when complete paralysis is shown, as manifest by 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar in hypothenar eminencies; loss of 
extension of the ring and little fingers, cannot spread the 
fingers (or reverse) cannot abduct the thumb; flexion of the 
wrist is weakened.

The code further provides that the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the assigned rating should be 
for the "mild," or at most, the "moderate" degree. See 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (1999).

Based upon the evidence of record, the Board finds that the 
veteran's service-connected residuals of tendon graft, fifth 
finger of the right (major) hand, does not warrant an 
increased disability rating in excess of the 40 percent 
rating currently assigned.  The evidence of record is not 
indicative of complete paralysis of the ulnar nerve.  The 
veteran's June 1999 VA examination for the hand, thumb and 
fingers noted that "he can extend fingers one through four 
but five will not extend."  The report of his most recent VA 
examination for peripheral nerves, performed in June 1999, 
noted that the third, fourth, and fifth fingers of the 
veteran's right hand are maintained in a flexed position.  No 
atrophy of the right first dorsal interosseous muscle, which 
"is the most distal muscles supplied by the ulnar nerve," was 
indicated.  Sensation was intact to pinprick, light touch, 
vibration, and joint position sense, except for some patchy 
numbness on the sides of some of the fingers of his right 
hand.  Motor strength testing revealed full strength of the 
right abductor pollicis brevis muscle and of right wrist 
extension.  The report also indicated that the numbness 
referred to by the veteran "does not fully conform to an 
ulnar distribution numbness either."  The report of the 
veteran's prior VA examination for peripheral nerves, 
performed in April 1997, also noted findings of no muscle 
atrophy.  Muscle testing of right upper extremity was normal, 
except for fair right grasp strength and fair right finger 
abductors strength.  The report noted that there was flexion 
contracture deformity of right little finger.  Specifically, 
the DIP joint of right little finger was fixed at 20 degrees 
flexion position.  Range of motion testing of PIP joint of 
right little finger revealed extension to 70 degrees and 
flexion from 0 to 95 degrees.  Range of motion testing of the 
MCP joint of right little finger and of the other joints of 
right hand was normal.  Opposition of right thumb to other 
fingers was normal.   The VA examiner also noted that the 
veteran "should not have any problem in buttoning his shirt 
as he mentioned.  I did not see any difficulty in buttoning 
his shirt during examination."

In reaching its conclusion herein, the Board has considered 
the application of 38 C.F.R. §§ 4.40 (consider "functional 
loss" "due to pain"), 4.45 (consider "[p]ain on movement, 
swelling, deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability), and 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case. See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although it is clearly limited from an 
orthopedic standpoint, the functional limitation exhibited by 
the veteran's right hand is appropriately addressed by the 
currently assigned 40 percent disability rating.  A review of 
both the medical evidence and the veteran's statements herein 
reflect that the veteran's disability resulting from the 
injury to his right hand is not compatible with complete 
paralysis of the ulnar nerve.  In this regard, the VA 
examiner conducting the veteran's June 1999 VA peripheral 
nerve examination noted that he was "somewhat doubtful about 
their being an ulnar nerve injury to his right hand."  The 
August 1998 treatment report from Dr. Dyer noted that an 
electromyograph had been performed and revealed "[n]o 
evidence of carpal tunnel syndrome.  . . .  Ulnar nerve 
essentially within normal limits."  The VA examiner 
conducting the veteran's January 1997 VA examination for 
peripheral nerves noted that the veteran "should not have any 
problem in buttoning his shirt as he mentioned.  I did not 
see any difficulty in buttoning his shirt during 
examination."  While the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has also considered potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
the appellant raised them.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  A higher rating is not available for 
ankylosis of three digits of the (major) hand under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5222.  A higher rating is also not 
available for injuries to the forearm muscles or muscles of 
the hand. See 38 C.F.R. § 4.73, Diagnostic Codes 5308, 5309 
(1999) (including consideration of pre-amended versions in 
effect before July 3, 1997).

In reaching its determination herein, the Board notes that 
the veteran has been diagnosed with a rotator cuff tear of 
his right shoulder.  There is no suggestion in the record, 
however, that this injury is in any way related to his 
service-connected residuals of tendon graft, fifth finger of 
the right (major) hand.

In his Written Brief Presentation, dated in June 2000, the 
veteran's representative argues for the application of a 
separate rating for the scars related to the veteran's 
service-connected right hand disorder.  A compensable rating 
may be assigned for the scar or scars resulting from the 
veteran's service-connected right hand injury or from 
subsequent surgical treatment thereof. See Esteban v. Brown, 
6 Vet. App. 259 (1994).  For a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999)), or tender and painful on 
objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 (1999)), or that it caused a "limitation of function of 
the affected body part" (38 C.F.R. Part 4, Diagnostic Code 
7805 (1999)).  After reviewing the evidence of record, the 
Board finds no evidence supporting a compensable disability 
rating for the veteran's surgical scars.  The April 1997 VA 
examination for peripheral nerves noted a lengthy scar over 
the veteran's right palm.  The report also noted, however, 
that the scar was healed and not sensitive to touch or deep 
palpation.

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his right hand 
disability, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  The report of the veteran's prior VA examination for 
peripheral nerves, performed in April 1997, noted that the 
veteran has been working as a full-time computer programmer 
during the past 5 years.  The July 1998 treatment report from 
W. Dyer, M.D., stated, "[h]e is working as a computer 
operator, which really is not a problem."

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  The benefit of the doubt rule is not for 
application in this case because the evidence is not in 
relative equipoise. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 4.3 (1999).  Consequently, the Board concludes that 
the preponderance of the evidence is against the claim and, 
therefore, a rating in excess of 40 percent for service-
connected residuals of tendon graft, fifth finger of the 
right (major) hand, is not warranted.


ORDER

An increased disability rating, in excess of 40 percent, for 
service-connected residuals of tendon graft, fifth finger of 
the right (major) hand, is denied. 



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

